Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Please rewrite claims 1 and 3 as follows (claims 1 and 3 are being rewritten to provide the required markings showing the changes made from the original patented claims):

	1. (Amended) A method of improving the productivity of animal reproduction comprising administering to a pregnant animal in need thereof a therapeutically effective amount [from about 10 mg/kg/day to about 1000 mg/kg/day] of abscisic acid (ABA), wherein the ABA is administered in or with an animal feed at a concentration from about 1 to about 2,000 grams per metric ton of the animal feed.
	3. (Amended) A [The] method of improving the productivity of animal reproduction comprising administering to a pregnant animal in need thereof a [claim 1 wherein the] therapeutically effective amount of abscisic acid [ABA] (ABA) wherein the therapeutically effective amount is from about [50]10 mg/kg/day to about [200]1000 mg/kg/day.

	

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991   

/Alan Diamond/
Patent Reexamination Specialist 
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist 
Central Reexamination Unit 3991